                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT
                                                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                           DOC #:
 CLARKSON RECOVERY CORP.,                                                  DATE FILED: 9/14/2020

                             Plaintiff,
                                                                          20-cv-4336 (MKV)
                              -against-
                                                                                ORDER
 BOLEK RYZINSKI and LUKAS MACNIAK,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of several letters from the parties [ECF #13, 14, 15, 16]. Plaintiff

Clarkson Recovery Corp. requests: (1) a pre-motion conference regarding its contemplated

motions for judgment on the pleadings and to dismiss the counterclaim complaint of Defendants

Bolek Ryzinski and Lukas Macniak; (2) a briefing schedule for its contemplated motions; and

(3) a stay of discovery pending the resolution of its contemplated motions. Defendants oppose

Plaintiff’s contemplated motions, intend to file a cross-motion to dismiss Plaintiff’s complaint,

and oppose Plaintiff’s request for a stay of discovery. The Court has carefully reviewed all of the

parties’ arguments. Accordingly, IT IS HEREBY ORDERED that the request for a pre-motion

conference is DENIED.

       IT IS FURTHER ORDERED that, by September 18, 2020, the parties must inform the

Court via letter whether Plaintiff intends to amend its complaint and whether Defendants intend

to amend their counterclaim complaint. This will be the last opportunity to amend in response to

arguments raised in the parties’ letters.

       IT IS FURTHER ORDERED that, if the parties elect not to amend, Plaintiff must file its

motions for judgment on the pleadings and to dismiss the counterclaim complaint by September

21, 2020. Defendants shall file their response in opposition to Plaintiff’s motions as well as their
cross-motion and supporting papers by October 21, 2020. Plaintiff shall file its reply in support

of its motions and its response in opposition to Defendants’ cross-motion by November 2, 2020.

Defendants shall file their reply in support of their cross-motion by November 9, 2020.

       IT IS FURTHER ORDERED that, if a party elects to amend, the amended pleading is due

by September 25, 2020, and responses must be filed within 14 days.

       The Court cannot predict the outcome of the parties’ contemplated dispositive motions in

advance of reviewing their briefs. However, based on its careful review of the parties’ pleadings

and letters, the Court finds that Plaintiff has not shown good cause to stay discovery pursuant to

Federal Rule of Civil Procedure 26(c). In particular, although the Court will reserve judgment

until the motion is fully briefed, it appears likely that issues of fact will preclude granting

judgment on the pleadings. Accordingly, Plaintiff’s request to stay discovery pending resolution

of those motions is DENIED. IT IS FURTHER ORDERED that the parties shall submit a

revised Proposed Case Management Plan by September 18, 2020.

       Any request for an extension or adjournment shall be made by letter filed on ECF and

must be received at least 48 hours before the deadline.

SO ORDERED.
                                                       _________________________________
Date: September 14, 2020                               MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
